Citation Nr: 0017166	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  99-06 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for myofascial pain 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1969 to 
October 1975.  He had additional periods of active duty 
training and inactive duty training with the Kansas Air 
National Guard, from March 1982 to March 1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas, which, in pertinent part, 
denied the benefit sought on appeal. 

The Board observes that, as noted in the transcript of the 
March 1999 RO hearing, the appellant withdrew his substantive 
appeal concerning the issues of entitlement to service 
connection for generalized anxiety disorder and hypertension.  
Therefore, the issues of entitlement to service connection 
for generalized anxiety disorder and hypertension are not in 
appellate status.  38 U.S.C.A. § 7105(d)(3) (West 1991); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (1999).

The Board also notes that the veteran presented hearing 
testimony and submitted certain written statements explaining 
that he was unable work for many years due to his 
disabilities.  Indeed, there is evidence, including 
physicians' statements, relating to his unemployability.  The 
Board finds that an issue of entitlement to a total 
disability rating for pension purposes based on individual 
unemployability is raised by the record.  Since this matter 
has not been adjudicated, it is referred to the RO for 
appropriate action.


FINDING OF FACT

There is no medical evidence of a nexus or link between the 
appellant's current myofascial pain syndrome and active duty 
service.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for myofascial pain syndrome, incurred in or as a result of 
active duty service, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury or disease sustained 
during active duty and active duty for training, or for any 
injury sustained during inactive duty service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, before the Board may proceed to examine the merits 
of the veteran's claim, it must determine whether the veteran 
has submitted well-grounded claim as required by 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the 
claim need not be conclusive, it must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  However, if the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

To establish that a claim for service connection is well 
grounded, there must be a medical diagnosis of a current 
disorder; medical evidence, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Epps v. Gober, 126 F.3d 1464, 1467-68 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Alternatively, the United States Court of Appeals for 
Veterans Claims Court (Court) has indicated that a claim may 
be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that an appellant had a chronic condition either in service 
or during an applicable presumption period and that the 
appellant still has such condition.  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

The appellant's service medical records (SMRs) from his 
period of active duty service include a September 1975 
separation examination report, which noted the veteran's 
complaints of arthritis and painful joints, particularly in 
the right shoulder, and cramps in the legs.  The veteran's 
musculoskeletal system was clinically evaluated as normal.  

The relevant medical records associated with his SMRs after 
his period of active duty begin with treatment records in May 
1991 to June 1991 noting the appellant's complaints of pain 
between the shoulder blades and in the back.  Periodic 
examination reports dated in March 1982, August 1982, and 
September 1983 are devoid of any complaints, diagnosesof, or 
treatment for, joint pain, muscle pain, or myofascial pain.  
A September 1985 periodic examination report notes that the 
appellant complained of swollen, painful joints, leg cramps, 
arthritis, and recurrent back pain; however, his 
musculoskeletal system was clinically evaluated as normal.  
On a November 1989 periodic examination report of medical 
history, the appellant also complained of swollen, painful 
joints, leg cramps, arthritis, and recurrent back pain.  A 
November 1993 periodic examination report did not include any 
physical complaints by the appellant, and he was otherwise 
clinically evaluated as normal.  A May 1997 record, 
identified as an initial diagnostic interview, notes that the 
appellant's chief complaints were that he suffered from 
anxiety, upper body aches in the upper torso and upper back, 
and panic attacks.  A later May 1997 treatment record notes 
that the upper body aches had subsided.  A November 1997 
Medical Evaluation Board (MEB) examination report notes that 
the appellant complained of various aches and pains.  An 
associated narrative summary reports that the appellant's 
upper body aches and pains were considered anxiety symptoms; 
it was further noted that the appellant preferred separation 
from the military on medical retirement, and it was 
recommended that he be disqualified from military service 
because of his generalized anxiety disorder.  A March 1998 
report of recent laboratory studies notes that the results 
were normal; it was opined that "I would continue to think 
this is predominantly a myofascial pain syndrome."  

The relevant post-service medical records commence with a 
September 1998 record identified as an Attending Physician's 
Statement of Disability, which includes a diagnosis of 
myofascial pain syndrome.  An April 1998 VA psychiatric 
examination report, notes that the appellant stated "I still 
have upper torso aches and pains . . ."  The diagnoses 
included myofascial pain syndrome.  An April 1998 VA general 
medical examination report states that the appellant 
complained of upper muscle tightness and muscle spasm, mainly 
in the neck and shoulders.  The examiner commented that the 
appellant demonstrated good muscle mass, strength, dexterity, 
and tight hand and pinch grip.  The diagnosis was myofascial 
pain syndrome, manifested with pain following heavy exertion.  

The Board has also considered the appellant's variously dated 
written statements and his RO hearing testimony, in which the 
veteran contends that his currently diagnosed myofascial pain 
syndrome began during his active duty service, as he was 
responsible for lifting and moving heavy loads.  

After a careful review of the relevant evidence of record, 
the Board finds that the appellant's claim for service 
connection for myofascial pain syndrome is not well grounded.  
Although the SMRs show that the appellant complained of an 
arthritic and painful right shoulder and leg cramps at the 
time of separation from his active duty service, there is no 
indication that the veteran was diagnosed with, or treated 
for, myofascial pain syndrome.  The Board nevertheless 
accepts as true, for the purpose of determining whether the 
claim is well grounded, that the appellant did incur 
myofascial pain syndrome during active duty service.  King v. 
Brown, 5 Vet. App. 19, 21 (1993). 

The Board also finds that the appellant currently suffers 
from diagnosed myofascial pain syndrome, as is shown by the 
medical records.  However, none of the medical records relate 
the appellant's current myofascial pain syndrome to any 
injury or disease he sustained in active duty service.  
Without medical evidence providing a nexus, or link, between 
the appellant's current myofascial pain syndrome and an 
injury or disease incurred in active duty service, the 
appellant's statements alone do not establish a well-grounded 
claim for service connection for that disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions).  Moreover, as there is no objective medical 
evidence of any myofascial pain until May 1991 - more than 15 
years after active duty, when the appellant complained of 
pain between the shoulder blades and in the back - there is 
no evidence to well-ground the appellant's claim upon 
application of the rules of chronicity or continuity of 
symptomatology under 38 C.F.R. § 3.303(b) and Savage. 

The only evidence of record to support the appellant's claim 
of service connection for myofascial consists of his written 
statements and hearing testimony, in which the appellant's 
in-service myofascial pain is related to his current 
myofascial pain syndrome.  However, as a matter of law, these 
statements do not satisfy the medical diagnosis or medical 
nexus requirements and cannot, therefore, render his claim 
well grounded.  Espiritu, 2 Vet. App. at 494-95 (1992).  In 
other words, what is needed is medical evidence linking the 
appellant's currently myofascial pain syndrome disability to 
active duty service.  By this decision, the Board is 
informing the appellant that medical evidence of causation is 
required to render his claim for service connection for 
myofascial pain syndrome well grounded.  38 U.S.C.A. 
§ 5107(a); Robinette v. Brown, 8 Vet. App. 69.


ORDER

A well-grounded claim not having been submitted, service 
connection for myofascial pain syndrome is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

